                                                                                 r;.r::r~110 ENDORSED
                           MORVILLO ABRAMOWITZ GRAND IASON                     & ANELLO P. C.
ELKAN ABRAMOWITl
                                                   565 FIFTH AVENUE                                                 SENIOR COUNSEL
RICHARD F ALBERT                                                                                                      PAUL R, GRANO
ROBE'.RT J, ANELLO'
                                               NEW YORK, NEW YORK 10017
BENJAMIN S. F'ISCHE:R                               {212) 856-9600                                                             COIJNSEL
CATHERINE M, FOTI                                FAX: t212l 856-9494                                                    DEVIN M. CAIN
CHRISTOPHER B, HARWOOD                                                                                             JASMINE JUTE:AU
LAWRENCE: IASON                                                                                                   CURTIS 8, LEITNER
BRIAN A. JACOBS                                       www.maglaw.com                                      JACOB W, M£RMELST£1N
TELEMACHUS P KASULIS                                                                                           DANIEL I'. WACHTELL
.JODI MISHER PEJKIN
ROBE:RT M. RADICK•                              WRITER'S CONTACT INFORMATION                                 ROBERT G MORVILLO
                                                                                                                              1~38-2011
JONATHAN S. SACK••
                                                                                                          MICHAEL C. SILBERBERG
EDWARD M. SPIRO                                      (212) 880-9536                                                          1940•200Z
.JERE:MY H. TEMKIN
RICHARD O WEINBERG
                                                  bjacobs@maglaw.com                                             JOHN J, TIGUE, JR.



                                                                                                   •,lU.50 APHITTED IN w.-.SWN<J"l'OH.   o,e,
                                                                                               0    ,o\t,.$0 APMiTT£0 tH COl'fN(CflCUT


                                                    January 9, 2020
                                                                                  USDCSDNY             '\
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
       ByECF                                                                      DOC#:----,--=---
                                                                                  DATE FILED: /•I,_                ao
      The Honorable Andrew L. Carter, Jr.
      United States District Judge
      United States Courthouse
      40 Foley Square, Room 435
      New York, New Ymk 10007

                     Re:   United States v. Robert Alexander, 19 Cr. 164 (ALC)

       Dear Judge Carter:

              On behalf of Mr. Alexander, as we discussed in Court yesterday during Mr. Alexander's
      guilty plea proceeding, I respectfully submit this letter to request a modification to the conditions
      of his pretrial release.

              Previously, during the status conference before the Court on May 9, 2019, the Court
      modified the conditions of Mr. Alexander's release and added the condition that Mr. Alexander
      shall not communicate with any potential witness or potential victim in this case (the "May 9
      Order"). Shortly thereafter, in an Order filed on May 15, 2019, the Court clarified that the May 9
      Order did not apply to bar Mr. Alexander from communicating with his parents or children.

              As we discussed in Court yesterday following Mr. Alexander's guilty plea, as we begin
      preparing for Mr. Alexander's sentencing, we respectfully request that the Court further modify
      the conditions of Mr. Alexander's releas·e to permit Mr. Alexander to communicate with any
      other individuals with whom communications would otherwise be barred by the May 9 Order so
      long as such communications take place in my presence, as Mr. Alexander's counsel.
MORVILLO ABRAMOWITZ GRAND IASON & ANELLO F?   C.

    The Honorable Andrew L. Carter, Jr.
    January 9, 2020
    Page 2 of2


           The government represented in Court that it had no objection to this request. My
    colleague contacted Mohammed Ahmed of the Pretrial Services Office in the Southern District
    of New York, who indicated that he takes no position on this request. On behalf of Mr.
    Alexander, I thank the Cot1rt for its ~onsideration of this request.




                                               1CP
                                               Brian A. Jacobs

    cc:    Assistant U.S. Attorney Elisha Kobre (by ECF)
           Assi~;tant U.S. Attorney Margaret Graham (by ECF)
           Mohnmmed Ahmed, U.S. Pretrial Services Office, Southern District ofNew York (by Email)




                                                   a:;:i•                   \{°granted.


                                                                         7~~
                                                      Andrew L. Carter Jr, U.S.D.J.
                                                      Dated:-:S~~, ,,, '2.01.o
                                                                    NY, New York
